Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-27-2007

Snyder v. Comm IRS
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2179




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Snyder v. Comm IRS" (2007). 2007 Decisions. Paper 881.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/881


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     NO. 06-2179
                                  ________________

                                 JESSIE M. SNYDER,

                                           Appellant

                                           v.

                          MARK W. EVERSON,
              COMMISSIONER OF INTERNAL REVENUE SERVICE
                  ____________________________________

                    On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                              (D.C. Civ. No. 05-cv-01561)
                    District Judge: Honorable Maurice B. Cohill, Jr.
                    _______________________________________


                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 20, 2007

           Before: SLOVITER, MCKEE AND AMBRO, CIRCUIT JUDGES

                                 (Filed: June 27, 2007)


                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Jessie M. Snyder appeals from the order of the United States District Court for the

Western District of Pennsylvania dismissing her complaint. We will affirm.
       In November 2005, Snyder instituted suit against the Commissioner of the Internal

Revenue Service (“IRS”). In her complaint, Snyder alleged that in October 2005, she

received a levy and notices of seizure from the IRS, the amount of the levy being

$1,251,631.84, for unpaid taxes for the period ended December 31, 1978. She stated that

the IRS collection actions stemmed from a July 1991 consent judgment entered against

her and her husband (now deceased), in the amount of $408,411.71. Snyder contended

that the matter was fully settled, by agreement with the government, through payment of

$10,000 to the IRS. Snyder attached to her complaint copies of several documents,

including the levy and notices of seizure, the consent judgment,1 the first page of the

settlement agreement, the $10,000 check, and a notice that part of her Social Security

payments had been taken to offset her debt to the IRS. Alleging that the IRS’s collection

actions were occurring by error, mistake, or fraud, Snyder sought temporary and

permanent injunctive relief to prevent the IRS from further collection activity and to

refund the amounts taken from her Social Security benefits. She also sought punitive

damages if the IRS was determined to have committed fraudulent acts.

       The government filed a motion to dismiss the complaint for lack of subject matter

and personal jurisdiction. It attached a complete copy of the settlement agreement, noting

that the agreement required annual installment payments to be made from 1991 through




       1
        The consent judgment was filed in United States v. Snyder, No. 86-cv-00466
(W.D. Pa. July 19, 1991).

                                             2
1998, in addition to the initial $10,000 payment.2 The agreement also specified that if the

Snyders’ income was insufficient to trigger a payment, they were to submit a sworn

statement of income with a copy of their tax return. Because no payments or sworn

statements were made after the initial payment, the government determined that Snyder

was in default of the agreement and thus became liable for the taxes owed. As such, the

government argued that Snyder’s lawsuit naming the IRS Commissioner was actually

against the United States, the real party in interest for disputing tax liability.

Accordingly, to the extent that Snyder sought damages relief, the government argued that

the District Court lacked subject matter jurisdiction because the United States has

sovereign immunity. In addition, the government argued that the tax exception to the

Declaratory Judgment Act (28 U.S.C. § 2201) and the Anti-Injunction Act (26 U.S.C.

§ 7421(a)) barred Snyder’s suit to the extent she requested injunctive relief. Moreover,

the government argued that the District Court lacked personal jurisdiction over the

government defendant because Snyder had failed to serve the complaint in accordance

with Rule 4(i) of the Federal Rules of Civil Procedure.

       In response, Snyder did not dispute any of the government’s assertions. Rather,

she argued only that the government’s argument that she breached the settlement

agreement was time-barred under Pennsylvania law. In reply, the government stated that

the consent agreement contains a waiver of the statute of limitations, that state-law


       2
         The installment payment terms are also shown on the (incomplete) first page of
the settlement agreement attached to Snyder’s complaint.

                                                3
statutes of limitations do not apply to the federal government’s tax collection, and the

applicable federal limitations period did not apply to the consent judgment entered in this

case.

        On March 7, 2006, citing the subject matter and personal jurisdictional bases

raised by the government, the District Court concluded that it lacked jurisdiction over the

suit, granted the government’s motion to dismiss, and dismissed Snyder’s complaint.

Snyder appeals.

        We have jurisdiction pursuant to 28 U.S.C. § 1291. In her brief on appeal, Snyder

appears to concede that the tax debt at issue remains unpaid and that the District Court

lacked jurisdiction over her complaint. She no longer pursues her statute of limitations

argument. She does not contend that the District Court committed any error in dismissing

her complaint, and we discern no error upon our review of the record. Rather, Snyder’s

sole argument is that in April 2006, after the dismissal of her complaint, she promised to

pay the government $1,300,000 to satisfy her tax debt. To the extent that she asks this

Court to grant substantive relief based on this matter outside of the District Court record

on appeal, we decline to do so. In any event, Snyder’s new argument provides no basis to

disturb the District Court’s judgment.

        We will affirm the District Court’s judgment.




                                                  4